DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-6 and 8-24. Claims 2 and 7 are cancelled. Claims 4, 12 and 14-22 are withdrawn. Therefore, Claims 1, 3, 5, 6, 8-11, 13, 23 and 24 are examined.

Election/Restrictions
Applicant’s reply filed on 10/6/2021 is acknowledged where Applicant elected Group I (compounds), NASH as the specific disease, and further elect the compound 

    PNG
    media_image1.png
    133
    334
    media_image1.png
    Greyscale
. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 12 are14-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2021.

Priority
This application is a 35 USC § 371 National Stage application of International Application No. PCT/EP2018/063699 filed May 24, 2018; which claims the benefit under 35 USC § 119(a) to International Application No. PCT/EP2017/062692 filed May 24, 2017.

Specification
The disclosure is objected to because the first paragraph of the specification mentions that the 2 parent PCT applications have a status of “now pending”. This should be deleted. Appropriate correction is required.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 11/18/2019 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-11, 13, 23 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishimori et al. ("Carbonic Anhydrase Inhibitors: DNA Cloning and Inhibition α-Carbonic Anhydrase from Helicobacter pylori, A New Target for Developing Sulfonamide and Sulfamate Gastric Drugs." J. Med. Chem. 2006, 49, 2117-2126).

Claimed invention
A compound of formula I 
    PNG
    media_image2.png
    122
    255
    media_image2.png
    Greyscale
 as defined further in the claims.

Prior art
At page 2120, Nishimori teaches structure 28, 
    PNG
    media_image3.png
    273
    67
    media_image3.png
    Greyscale
where n=1, which read on the compound 
    PNG
    media_image4.png
    376
    295
    media_image4.png
    Greyscale
. 
This structure reads on instant Formula I 
    PNG
    media_image2.png
    122
    255
    media_image2.png
    Greyscale
; 
wherein: R1 = 
    PNG
    media_image5.png
    137
    219
    media_image5.png
    Greyscale
; 
Z = CH2 ; R2 = tBu ; R3 = H ; R4 = H. 

It is a carbonic anhydrase (CA) inhibitor proposed for use in treating H. pylori infections. See p. 2122, left column.

This structure reads on Claims 3, 23 and 24.
Claim 8 and, by dependency, Claims 9-11 is drawn to a compound product. However, Claim 8 additionally recites an intended use for the claimed product. This intended use does not provide patentable weight to the claimed invention because the claims are drawn to a compound not a method for using the compound.  Nonetheless, the compound is fulling capable of the intended use because it is structurally identical to the claimed compound structure.

Claims 13 reads on a composition comprising the compound and a pharmaceutical carrier. Nishimori teaches that the CA inhibition assay of the compound was conducted by preparing stock solutions comprising water. See p. 2124, left column. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 6, 8-11, 13, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (11/18/2019 IDS) in view of Jiang et al. ("The Important Role of Halogen Bond in Substrate Selectivity of Enzymatic Catalysis." Sci. Rep. 6, 34750; doi: 10.1038/srep34750 (2016)).

Claimed invention
Claims 5 and 6 are drawn to compounds where R1 is drawn to fluorinated structures such as 
    PNG
    media_image6.png
    161
    214
    media_image6.png
    Greyscale


Prior art
As outlined above, Nishimori teaches CA inhibitors including compound 28
    PNG
    media_image4.png
    376
    295
    media_image4.png
    Greyscale
. 
This compound differs from the claimed structure of Claims 5 and 6 due to the fluorine atom on the sulfamoylphenyl group.

However, it would have been obvious to fluorinate the compound and develop a new drug using well known drug development methods. For example, Jiang teaches Halogens (X = F, Cl, Br, and I), as pharmaceutically active ligand substituents, are widely used in pharmacology. See p. 1. The halogen bond, analogous to the hydrogen bond, is a highly directional and specific non-covalent interaction. This bond has attracted great attention in pharmacology because halogen bonds, as orthogonal molecular interactions to hydrogen bonds, can be introduced to improve ligand affinities without disrupting other structurally important interactions, and thus can be exploited for the rational design of halogenated ligands as inhibitors and drugs. See Id. Generally, halogen bonds formed between proteins and their ligands have been widely employed in drug design because of their role in improving ligand binding affinities. However, enzymatic catalysis, which is generally regarded as a practical and-environmentally friendly approach to drug synthesis, has ignored the halogen bond. This study demonstrated for the first time that halogen bond significantly affects substrate binding conformation and, further, plays an important role in substrate selectivity. See ‘Discussion’ at p. 5.

One of ordinary skill in the art would have found it obvious to fluorinate the compound 28 of Nishimori to arrive at the structure 
    PNG
    media_image7.png
    685
    537
    media_image7.png
    Greyscale
. The artisan would have reasonably expected that the drug’s structurally important interactions would not have been disrupted and would have understood that fluorination may be used to exploit the rational design of halogenated ligands as inhibitors and drugs.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629 
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629